El Juez Peesidente Señor Travieso
emitió la opinión del tribunal.
Acusado, convicto y sentenciado a un mes de cárcel por haber tenido en completo estado de abandono a su bija ilegí-tima, Eva Velázquez, José María Bernabé apeló para ante esta Corte Suprema, alegando que la corte senteneiadora erró al apreciar la prueba y al resolver el conflicto resultante de la misma en contra del acusado; al aplicar a este caso lo resuelto por esta Corte Suprema en Pueblo v. de Jesús, 57 D.P.R. 708; y al permitir, en contra de la oposición de la .defensa, la presentación en evidencia de la certificación del nacimiento dé una niña nombrada Dora Velázquez, cuando la niña mencionada en la denuncia se llama Eva Velázquez.
La prueba de cargo, consistente en -las declaraciones de Belén Velázquez, madre de la niña, de la señora Dolaga-*401ray en cuya casa vivía Belén Velázquez, y de la niña, son suficientes a nuestro juicio, para establecer el hecho de que el acusado es el padre natural de la menor. La corte inferior dió entero crédito a la prueba de cargo y no a la de la defensa, resolviendo así el conflicto en contra del acusado. No apareciendo del récord que la Corte inferior obrara con parcialidad o que cometiera error manifiesto en la aprecia-ción de la evidencia, es nuestro deber respetar su fallo.
Nuestra decisión en Pueblo v. de Jesús, supra, es de entera aplicación al presente caso. Allí resolvimos, que en caso de abandono de menores la sola declaración de la madre denunciante, de ser creída, basta para condenar, sin que sea requisito legal que la declaración de la madre sea corroborada. En el caso de autos la declaración de Belén Velázquez, madre de la menor, fué corroborada en cuanto a muchos de sus hechos esenciales por la declaración de la señora Dolagaray en cuya casa vivió durante cinco años la joven seducida por el acusado. No hubo error.
Tampoco se cometió el tercero. Es cierto que en la acusación se da a la menor el nombre de Eva y que la niña a que se refiere la certificación se llama Dora. Empero, esa aparente incongruencia fué satisfactoriamente explicada por la madre, quien declaró que su hija se llama Dora pero ha sido siempre conocida como Eva.

La sentencia recurrida debe ser confirmada.